SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

294
CA 12-00984
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


JOHNNY WATSON, PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

SALVATORE PRIORE, ET AL., DEFENDANTS,
STEVEN A. ABDOO AND PETER M. BOLOS,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


ATHARI & ASSOCIATES, LLC, UTICA (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

CARL J. COCHI, UTICA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Oneida County
(Samuel D. Hester, J.), entered November 18, 2011. The judgment
awarded costs and disbursements to defendants Steven A. Abdoo and
Peter M. Bolos.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Watson v Priore ([appeal No. 1] ___ AD3d
 ___ [Mar. 22, 2013]).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court